DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by McIntire, US Patent No. 5,543,889.
McIntire discloses a camera with pointing aid comprising: an image capturing system (a camera 10 having an electronic photoreceptors, such as CCD) adapted to capture an image having at least one sub-frame, the imaging capturing system further adapted to obtain distance information of the object (includes a distance beam sensor 36) (see fig. 2; col. 5, lines 10-50); a controller 70 operatively coupled to the image capturing system to control operation thereof; and a processor inherently operatively coupled to the controller to: analyze the image to determine a brightness value of at least a portion of the image, analyze the distance information of the object to determine a distance value from the imaging assembly to the object, and determine an illumination characteristic based on the brightness value and the distance value; an illumination assembly 18 configured to illuminate the FOV (the illumination assembly projects light aligned with optical axis 19 of the objective lens to illuminate the object); simultaneously control the illumination based on distance, illumination and capture the image (Fig. 2; col. 5, lines 1-5, col. 6, line 50+)  (see fig. 1; col. 4, line 40+).
Regarding claim 2, wherein the illumination characteristic comprises a plurality of illumination levels (see claim 31).
Regarding claim 4, wherein the brightness value is derived from at least one of an average brightness of the at least one sub-frame or an overall brightness value of the image (see col. 14, line 66 to col. 15, line 4).
Regarding claim 5, wherein the distance information of the object is obtained using the captured image. (See col. 6, lines 50-56).
Regarding claim 6, wherein the distance information of the object is obtained by calculating a distance to the at least one sub-frame (fig.2, distance sensor; col. Lines 50-56).
Regarding claim 7, wherein the image capturing system further comprises a range-finding assembly operably coupled to the controller (distance sensor 36), the range-finding assembly configured to obtain the distance information of the object. (Fig. 2).
Regarding claim 8, further comprising an aiming assembly operatively coupled to the controller (pointing aid 18).
The limitations of claims 9-18 have been met above.
Response to Arguments
5.	Applicant's arguments filed 06/28/21 have been fully considered but they are not persuasive. See examiner remarks.
	Remarks:
, the flash is controlled to provide additional lighting if necessary (this is an indication that flash is being controlled to provide additional light when it is needed). The image to be captured is part of the scenery so the camera analyzes image through the scenery in order to effectively capture the image. The illumination assembly 18 configured to illuminate the FOV (the illumination assembly projects light aligned with optical axis 19 of the objective lens to illuminate the object); simultaneously control the illumination based on distance, illumination and capture the image (Fig. 2; col. 5, lines 1-5, col. 6, line 50+). The prior art’s processor processes the reflected light from the object in order to operate the device properly (see beam sensor 29). The prior measures both ambient light and the reflected light from the object 29 (col. 6, lines 18-30). The imaging device is capable of performing all the functions and method steps set forth in the claims. The applicant further argued that the reflected laser light is negligible (the applicant pointed out to col. Line 58+), the examiner respectfully disagrees. That passage is only referring to the auto exposure function of the camera, not to the overall operational condition of the camera, such as the lighting requirement. Furthermore, the applicant argued that the emitter is turned off during image capture and pointed out col. 5, lines 35-38, the examiner respectfully disagrees. The camera has means for deactivate the emitter in order to capture an ambient scenery (see col. 5, line 10+), such disclosure is not the only mode of operation for the camera. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876